 1
     MARK D. WALDRON
 2   Chapter 7 Trustee
     6711 Regents Blvd. W., Suite B
 3   Tacoma, WA 98466
     Telephone: (253) 565-5800
 4

 5

 6
                          IN THE UNITED STATES BANKRUPTCY COURT
 7
            FOR THE EASTERN DISTRICT OF WASHINGTON AT TACOMA
 8
     In Re:
 9                                                                     Case No.: 18-03197 - FPC7
     GIGA WATT, INC.,
10                                                                     TRUSTEE’S REPORT OF SALE
                                             Debtor,                   RE: REAL PROPERTY
11

12             COMES NOW the Chapter 7 Trustee, Mark D. Waldron, hereby reports that the real

13   property located at 23684 NW Cliffe Pointe Road, Unit 8B, Quincy, Washington 98848,

14   was sold pursuant to notice and order. The distribution received by the estate is attached

15   hereto as Exhibit “A” and incorporated herein by this reference.

16             DATED this 16th day of November, 2020.

17

18
                                                               /s/ Mark D. Waldron
19                                                             MARK D. WALDRON (WSBA# 9578)
                                                               Chapter 7 Trustee
20

21

22

23

24

25                                                                                           Law Offices of Mark D. Waldron
                                                                                                  6711 Regents Blvd. W.. #B
                                                                                                     Tacoma, WA 98466
                                                                                                 Telephone: 253.565.5800
26   Trustee’s Report of Sale Re: Real Property - 1                                           email: mark@mwaldronlaw.com
       18-03197-FPC7              Doc 802             Filed 11/16/20    Entered 11/16/20 11:07:47        Pg 1 of 1
